Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 9 November 2021 was received.  Claims 1-3 and 6-9 were amended.  Claims 10 and 11 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 1 is allowable. The restriction requirement for species, as set forth in the Office action mailed on 11 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 5, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102 (a)(2) as being anticipated by Kitoh et al. on claims 1-3 and 6-9 are withdrawn, because independent claim 1 has been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terryence Chapman on 4 January 2022.

Title has been amended to: “LDH SEPARATOR AND SECONDARY ZINC BATTERY WITH DENDRITE BUFFER LAYER”

IN THE CLAIMS:

1. (Currently Amended) A layered double hydroxide separator for secondary zinc batteries, comprising a porous substrate made of a polymer material; and a layered double hydroxide plugging pores in the porous substrate, wherein the layered double hydroxide separator has in its inside a dendrite buffer layer, wherein the dendrite buffer layer is at least one selected from the group consisting of: 
(i) a pore-rich internal porous layer in the porous substrate, the pore-rich internal porous layer being free from the layered double hydroxide or deficient in the layered double hydroxide; 
(ii) a releasable interfacial layer, which is provided by two adjacent layers constituting part of the layered double hydroxide separator being in releasable contact with each other; and 
pore-rich internal porous layer free from or deficient in the layered double hydroxide is interposed between and contacting with a pair of layered double hydroxide separator bodies made of the porous substrate having the layered double hydroxide plugging the pores thereof.

4. (Currently Amended) The  layered double hydroxide separator according to claim 1, wherein the dendrite buffer layer is (ii) a releasable interfacial layer, which is provided by two adjacent layers constituting part of the  layered double hydroxide separator being in releasable contact with each other.  

5. (Currently Amended) The  layered double hydroxide separator according to claim 1, wherein the dendrite buffer layer is (iii) an internal gap layer being free from the  layered double hydroxide and the porous substrate, which is provided by two adjacent layers constituting part of the  layered double hydroxide separator being formed apart from each other.

10. (Currently Amended) The layered double hydroxide separator according to claim 1, wherein the pore-rich internal porous layer is free from the layered double hydroxide.  

11. (Currently Amended) The layered double hydroxide separator according to claim 1, where the pore-rich internal porous layer is deficient in the layered double hydroxide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a layered double hydroxide separator with a dendrite buffer layer wherein the dendrite buffer layer is selected from (i) a pore-rich internal porous layer, (ii) a releasable interfacial layer, and (iii) an internal gap layers as defined by the limitations within independent claim 1. Specifically, Applicants argument with respect to the newly amended limitations for the pore-rich internal porous layer to be interposed between and contacting with a pair of layered double hydroxide separator bodies to overcome the cited reference of Kitoh et al. is convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727